DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 31 January 2022 has been entered.  Claims 1 – 22 remain pending in the application.  Claims 17 – 22 were previously withdrawn from consideration.  Claim 23 is a new claim commensurate in scope with claim 1 and therefore is under consideration.  

Claim Objections
Claim 1 is objected to because of the following informalities:
	Regarding claim 1, claim 1 recites “a metal foil layer being a topmost layer of the laminated hybrid metallized polymer, the metal foil layer comprising one of…” (ll. 3 – 4 of the claim).  It appears “the laminated hybrid metallized polymer” should read “the laminated hybrid metallized polymer film”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinlan (US 2017/0370233 A1).
	Regarding claim 1, Kinlan discloses a laminated hybrid metallized polymer film for erosion protection of a composite structure (“erosion strip” 62, 64: e.g. Fig. 3A, 3B, 4; ¶¶ [0004] – [0039]), the laminated hybrid metallized polymer film comprising: 
	a metal foil layer being a topmost layer of the laminated hybrid metallized polymer, the metal foil layer comprising, e.g., a titanium foil layer (“outer layer” 80: e.g. Fig. 4; ¶¶ [0004] – [0012], [0016], [0035], [0036], [0038]); 
	a laminating adhesive layer directly underlying the metal foil layer, the laminating adhesive layer comprising, e.g., an epoxy adhesive layer (“epoxy” bonding “interior surface” 82 of “outer layer” 80 to “first surface” 86 of an “elastomer” 84: e.g. ¶¶ [0006], [0012], [0036]); 
	a polymer film layer directly underlying the laminating adhesive layer, the polymer film layer laminated to the metal foil layer with the laminating adhesive layer directly coupled between the metal foil layer and the polymer film layer (the aforementioned “elastomer” 84: e.g. Fig. 4; ¶¶ [0004], [0006] – [0008], [0010] – [0013], [0016], [0036] – [0038]); and 
	an adhesive layer directly underlying the polymer film layer, the adhesive layer directly adhering the polymer film layer to a substrate surface of the composite structure (“adhesive” 88: e.g. Fig. 4; ¶¶ [0004], [0010], [0013], [0016], [0036], [0037]), 
	wherein the metal foil layer, the laminating adhesive layer, the polymer film layer, and the adhesive layer form the laminated hybrid metallized polymer film for direct application over and to the substrate surface of the composite structure (“adhesive” 88 adheres directly to “leading edge” of a “blade”, e.g. to “prepared outer surface” 69: e.g. ¶¶ [0014], [0036], [0037]).
	Kinlan’s laminated hybrid metallized polymer film satisfies the “directly underlying” and “direct application” limitations of claim 1 requirements pertaining to the metal foil layer, the laminating adhesive layer, the polymer film layer, and the adhesive layer in view of the as-depicted structure in Fig. 4.
	Regarding claim 2, in addition to the limitations of claim 1, Kinlan discloses the laminated hybrid metallized polymer film is in a form of a tape comprising, e.g., a tape strip (“erosion strip”: e.g. ¶¶ [0004], [0010], [0013] – [0016], [0027], [0028], [0034], [0035], [0037], [0038]).
	Regarding claim 3, in addition to the limitations of claim 1, Kinlan discloses the metal foil layer has a configuration comprising, e.g., a plain metal foil (e.g. Fig. 4 depicts embodiments of “outer layer” 80 without other structural features).
	Regarding claim 4, in addition to the limitations of claim 1, Kinlan discloses that, when the composite structure is exposed to one or more erosion conditions, the laminated hybrid metallized polymer film applied over and to the substrate surface provides erosion protection of the composite structure from the one or more erosion conditions (e.g. ¶¶ [0004], [0034], [0039]).
	Regarding claim 6, in addition to the limitations of claim 1, Kinlan discloses the polymer film layer comprises an elastomeric polymer backing film that is laminated to the metal foil layer via the laminating adhesive layer (e.g. ¶¶ [0004], [0006] – [0008], [0010] – [0013], [0016], [0036], [0037]).
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  
	As currently written, claim 6 recites the use of a lamination process to unite the polymeric film layer and the metal foil layer but does not recite any particular parameters for the lamination process.  Therefore, the implied product is one wherein a laminar product results.  Kinlan’s Fig. 4 depicts a laminar structure for both the polymer film layer and the metal foil layer, so one of ordinary skill in the art would have understood a laminar structure is provided for the laminating adhesive layer, thus satisfying claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlan as applied to claim 1 above.
	Regarding claim 5, in addition to the limitations of claim 1, Kinlan discloses the metal foil layer has a thickness in a range of from 0.005 inch to 0.035 inch (e.g. ¶ [0035]).
	Kinlan’s thickness for the metal foil layer overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 9, in addition to the limitations of claim 1, Kinlan discloses the polymer film layer has a thickness in a range of from 0.0003 inch to 0.56 inch (“outer layer” 80 has a thickness of “between about 0.005 and 0.035 inches” where a ratio of thickness of “elastomer” 84 to thickness of “outer layer” 80 is “between about 1:1.75 to about 16:1: e.g. ¶¶ [0035], [0036]).
	However, in consideration of Kinlan’s use of the laminated hybrid metallized polymer film to protect the leading edge of a rotor blade for rotary-wing aircraft used to generate lift and hovering capabilities (e.g. Fig. 1 – 3; ¶¶ [0001] – [0004], [0010], [0016], [0019] – [0026], [0030] – [0034], [0038], [0039]), one of ordinary skill in the art would have been motivated to use as low a thickness as possible within the above cited range.  More specifically, all other features being the same, a thicker polymer film layer weighs more than a thinner polymer film layer.  Accordingly, if a thicker polymer film layer were to be used, more energy would be used to lift and hover the aircraft.  Furthermore, if a thicker polymer film were to be used, the rotational forces as the rotor spins increase the requirements of the rotor hub assembly (e.g. ¶ [0030]) to mount the rotor to the aircraft.  Therefore, one of ordinary skill in the art would have been motivated to determine suitable thicknesses for the polymer film which achieve the necessary function of the polymer film layer, i.e. to isolate strain (e.g. ¶¶ [0004], [0010], [0016], [0036], [0038]), without compromising the performance of the aircraft.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Accordingly, it would have been obvious to provide Kinlan’s polymer film layer with a thickness in a range of from 0.0003 inch to 0.020 inch in order to provide suitable strain isolation without excessive increase in weight which could otherwise compromise performance of an aircraft using the laminated hybrid metallized polymer film.
	Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlan as applied to claim 1 above, and further in view of Rawlings ‘203 (US 2005/0181203 A1).
	Regarding claim 7, although Kinlan is not explicit as to the laminating adhesive layer having a thickness in a range of from 0.0001 inch to 0.0020 inch, this feature would have been obvious in view of Rawlings ‘203.
	Rawlings ‘203 discloses adhesive layer thicknesses in a range of from 0.0015 inch to 0.0020 inch are useful for adhering a metal foil layer to a polymer film layer without increasing weight (“Around 1.5 mils to around 2 mils”: e.g. ¶ [0060]). 
	In consideration of Kinlan’s use of the laminated hybrid metallized polymer film to protect the leading edge of a rotor blade for rotary-wing aircraft used to generate lift and hovering capabilities (e.g. Fig. 1 – 3; ¶¶ [0001] – [0004], [0010], [0016], [0019] – [0026], [0030] – [0034], [0038], [0039]), one of ordinary skill in the art would have been motivated to use a thickness suitable therefor.  More specifically, all other features being the same, as Rawlings ‘203 suggests, a thicker polymer film layer weighs more than a thinner polymer film layer.  Accordingly, if a thicker polymer film layer were to be used, more energy would be used to lift and hover the aircraft.  Furthermore, if a thicker polymer film were to be used, the rotational forces as the rotor spins increase the requirements of the rotor hub assembly (e.g. ¶ [0030]) to mount the rotor to the aircraft.  Therefore, one of ordinary skill in the art would have been motivated to determine suitable thicknesses for the polymer film which achieve the necessary function of the polymer film layer, i.e. to isolate strain (e.g. ¶¶ [0004], [0010], [0016], [0036], [0038]), without compromising the performance of the aircraft.
	Therefore, it would have been obvious to provide the laminating adhesive layer with a thickness in a range of from 0.0015 inch to 0.0020 inch as Rawlings ‘203 suggests in order to allow for suitable adhesion between the metal foil layer and the polymer film layer without an excessive weight which would compromise performance of the aircraft.
	Regarding claim 10, although Kinlan is not explicit as to the adhesive layer comprises one of a sealant adhesive layer including a polythioether sealant adhesive layer, or a polysulfide sealant adhesive layer; a pressure sensitive adhesive layer; or a curable film adhesive layer including a heat curable film adhesive layer, this feature would have been obvious in view of Rawlings ‘203.
	Rawlings ‘203 discloses adhesive layers underlying a polymer film layer may include a pressure sensitive adhesive in order to allow for complete adhesion to an underlying substrate while also allowing residue-free removal upon peeling when replacing an applique (e.g. ¶¶ [0018], [0031], [0056]).
	Kinlan’s laminated hybrid metallized polymer film is configured so that it may be replaced at the end of its service life, whereby surface preparation requiring cleaning may be performed on the substrate surface protected with the laminated hybrid metallized polymer film.(e.g. ¶ [0037]).  A pressure sensitive adhesive which is residue-free would have been seen as beneficial from the standpoint of expediting Kinlan’s cleaning step.
	Accordingly, one of ordinary skill in the art would have employed a pressure sensitive adhesive layer as Rawlings ‘203 suggests for the adhesive layer Kinlan discloses, the motivation being to facilitate replacement of the laminated hybrid metallized polymer film.
	Regarding claim 11, although Kinlan is not explicit as to the adhesive layer has a thickness in a range of from 0.002 inch to 0.020 inch, this feature would have been obvious in view of Rawlings ‘203.  
	Rawlings ‘203 discloses adhesive layer thicknesses in a range of from 0.0015 inch to 0.0020 inch are useful for adhering a polymer film layer to a substrate surface without increasing weight (“Around 1.5 mils to around 2 mils”: e.g. ¶ [0060]). 
	In consideration of Kinlan’s use of the laminated hybrid metallized polymer film to protect the leading edge of a rotor blade for rotary-wing aircraft used to generate lift and hovering capabilities (e.g. Fig. 1 – 3; ¶¶ [0001] – [0004], [0010], [0016], [0019] – [0026], [0030] – [0034], [0038], [0039]), one of ordinary skill in the art would have been motivated to use a thickness suitable therefor.  More specifically, all other features being the same, as Rawlings ‘203 suggests, a thicker polymer film layer weighs more than a thinner polymer film layer.  Accordingly, if a thicker polymer film layer were to be used, more energy would be used to lift and hover the aircraft.  Furthermore, if a thicker polymer film were to be used, the rotational forces as the rotor spins increase the requirements of the rotor hub assembly (e.g. ¶ [0030]) to mount the rotor to the aircraft.  Therefore, one of ordinary skill in the art would have been motivated to determine suitable thicknesses for the polymer film which achieve the necessary function of the polymer film layer, i.e. to isolate strain (e.g. ¶¶ [0004], [0010], [0016], [0036], [0038]), without compromising the performance of the aircraft.
	Therefore, it would have been obvious to provide the adhesive layer with a thickness in a range of from 0.0015 inch to 0.0020 inch as Rawlings ‘203 suggests in order to allow for suitable adhesion between the metal foil layer and the polymer film layer without an excessive weight which would compromise performance of the aircraft.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kinlan as applied to claim 1 above, and further in view of Yoshikawa (US 6,776,918 B1).
	Regarding claim 8, although Kinlan is not explicit as to the polymer film layer comprising one of a polyether ether ketone (PEEK) film layer, a polyester film layer, a polyethylene terephthalate (PET) film layer, a polypropylene (PP) film layer, a polyethylene (PE) film layer, a polytrimethylene terephthalate (PTT) film layer, a polyamide (PA) film layer, a polyetherimide (PEI) film layer, a polyvinyl chloride (PVC) film layer, a polycarbonate (PC) film layer, a nylon film layer, a polyetherketoneketone (PEKK) film layer, a polyphenylsulfone (PPSU) film layer, a polyphenylene sulfide (PPS) film layer, an ethylene chlorotrifluoroethylene (ECTFE) film layer, or a polyvinylidene fluorine (PVDF) film layer, this feature would have been obvious in view of Yoshikawa.
	Yoshikawa discloses a polymer film layer for use with a metal foil layer, e.g. a titanium foil layer, is, e.g., a polyester film layer in order to provide flexibility allowing conformity to an object (e.g. Col. 5, ll. 48 – 52; Col. 6, ll. 1 – 10, 40 – 48; Col. 7, l. 65, to Col. 8, l. 3).
	Kinlan’s Fig. 1 – 4 demonstrate applicability of the laminated hybrid metallized polymer film to contoured structures, e.g. a helicopter rotor blade.
	Accordingly, it would have been obvious to employ, e.g., a polyester film layer as Yoshikawa suggests in the polymer film layer Kinlan discloses in order to allow for the laminated hybrid metallized polymer film to be suited for its intended use.
	Claims 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlan in view of Barbee (US 2010/0008788 A1).
	Regarding claim 12, Kinlan discloses a system for erosion protection of an aircraft composite structure (“erosion strip” 62, 64: e.g. Fig. 1 – 4; ¶¶ [0004] – [0039]), the system comprising: 
	a substrate surface of the aircraft composite structure (“prepared outer surface” 69: e.g. Fig. 1 – 4; ¶¶ [0037], [0038]); and 
	a laminated hybrid metallized polymer film for erosion protection of a composite structure (“erosion strip” 64: e.g. Fig. 4; ¶¶ [0004] – [0039]), the laminated hybrid metallized polymer film comprising: 
	a metal foil layer comprising, e.g., a titanium foil layer (“outer layer” 80: e.g. Fig. 4; ¶¶ [0004] – [0012], [0016], [0035], [0036], [0038]); 
	a laminating adhesive layer directly underlying the metal foil layer, the laminating adhesive layer comprising, e.g., an epoxy adhesive layer (“epoxy” bonding “interior surface” 82 of “outer layer” 80 to “first surface” 86 of an “elastomer” 84: e.g. ¶¶ [0006], [0012], [0036]); 
	a polymer film layer directly underlying the laminating adhesive layer, the polymer film layer laminated to the metal foil layer with the laminating adhesive layer directly coupled between the metal foil layer and the polymer film layer (the aforementioned “elastomer” 84: e.g. Fig. 4; ¶¶ [0004], [0006] – [0008], [0010] – [0013], [0016], [0036] – [0038]); and 
	an adhesive layer directly underlying the polymer film layer, the adhesive layer directly adhering the polymer film layer to the substrate surface (“adhesive” 88: e.g. Fig. 4; ¶¶ [0004], [0010], [0013], [0016], [0036], [0037]), 
	wherein the metal foil layer, the laminating adhesive layer, the polymer film layer, and the adhesive layer form the laminated hybrid metallized polymer film for direct application over and to the substrate surface of the composite structure (“adhesive” 88 adheres directly to “leading edge” of a “blade”, e.g. to “prepared outer surface” 69: e.g. ¶¶ [0014], [0036], [0037]),
 	wherein when the aircraft composite structure is exposed to an airstream, the laminated hybrid metallized polymer film applied over and to the aircraft composite structure provides erosion protection of the aircraft composite structure from the airstream (e.g. ¶¶ [0004], [0034], [0039]).
	Kinlan’s laminated hybrid metallized polymer film satisfies the “directly underlying” and “direct application” limitations of claim 12 requirements pertaining to the metal foil layer, the laminating adhesive layer, the polymer film layer, and the adhesive layer in view of the as-depicted structure in Fig. 4.
	Although Kinlan is not explicit as to the substrate surface having one or more cut edges, an edge seal layer being directly applied over and to the substrate surface, and a primer layer directly applied over and to the edge seal layer, these features would have been obvious in view of Barbee.
	In an embodiment, Kinlan’s aircraft composite structure is a rotor blade for a rotary-wing aircraft (e.g. Fig. 1 – 3; ¶¶ [0001] – [0004], [0010], [0016], [0019] – [0026], [0030] – [0034], [0038], [0039]).
	Barbee discloses rotor blades wherein the substrate surface has a cut edge, e.g. between an intermediate segment and a replaceable tip segment, in order to allow for disassembly of the rotor blade such that the rotor blade can be disassembled for repairs and replacement of the segments such that the segments can be repaired respectively according to the complexity of the repair (e.g. Fig. 1A, 1C; ¶¶ [0031] – [0039]).
	Accordingly, it would have been obvious to provide Kinlan’s substrate surface with one or more cut edges in order to allow for disassembly of the aircraft composite structure which facilitates repair and replacement.
	Barbee further discloses abrasion strips similar to Kinlan’s may be applied to the individual segments based on the repair disassembly function discussed above (“abrasion strips” 134, 150, 152: e.g. Fig. 1A – 1D; ¶¶ [0031] – [0039]).  Barbee further acknowledges the effects of erosion occur due to water hammer, jet, and ram effects and in particular highlights the effect of waterjet to open cracks in a substrate surface (e.g. ¶¶ [0041], [0042]).  By definition, the cut edges Barbee identifies are advantageous for repair disassembly present a crack into which water can jet into.  Accordingly, one of ordinary skill in the art would have been motivated to employ a means to protect the cut edge and prevent ingress of the waterjet.
	Barbee describes an adhesive layer comprising a double-coated polyester substrate film wherein a first adhesive adheres to a polymer film layer and the second adhesive adheres to the aircraft composite structure (“first adhesive layer” 16: e.g. ¶ [0054]).  Functionally, the first adhesive is comparable with Kinlan’s adhesive layer (i.e. the adhesive layer not the laminating adhesive layer).  Accordingly, Barbee’s substrate film corresponds to the claimed primer layer, and the second adhesive corresponds to the claimed edge seal layer.  Barbee states such an arrangement is useful for providing adhesive compositions more appropriately suited for adhesion with the nearby structure to allow for clean removal of an abrasion strip (e.g. ¶ [0054]).
	Therefore, it would have been obvious to modify Kinlan’s system such that an edge seal layer is directly applied over and to the substrate surface, and a primer layer is directly applied over and to the edge seal layer as Barbee suggests, the motivation being to prevent the effects of waterjet while also improving the adhesive function allowing for clean removal of the laminated hybrid metallized polymer film.
	Regarding claim 14, in addition to the limitations of claim 12, Barbee discloses the primer layer comprises a primer material comprising, e.g., a bond primer (as provided by two adhesive layers able to be bonded with a polyester substrate film: e.g. ¶ [0054]).
	Regarding claim 16, in addition to the limitations of claim 12, Kinlan discloses the laminated hybrid metallized polymer film is in a form of, e.g. a tape including a tape strip (“erosion strip”: e.g. ¶¶ [0004], [0010], [0013] – [0016], [0027], [0028], [0034], [0035], [0037], [0038]).
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kinlan and Barbee as applied to claim 12 above, and further in view of Rawlings ‘203.
	Regarding claim 13, although Barbee is not explicit as to the edge seal layer comprising an edge seal material comprising one of, urethanes, thioethers, epoxies, or polysulfides, this feature would have been obvious in view of Rawlings ‘203.
	Rawlings ‘203 discloses sealant composition, e.g. epoxies, are useful for sealing in order to provide a barrier feature to water (e.g. ¶ [0083]).
	In view of the desire to avoid the effects of waterjet as discussed in the 35 U.S.C. 103 rejection of claim 12, it would have been obvious for the edge seal layer Barbee discloses to comprise an edge seal material comprising an epoxy as Rawlings ‘203 suggests. 
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kinlan and Barbee as applied to claim 12 above, and further in view of Yoshikawa and Rawlings ‘203.
	Regarding claim 15, although Kinlan is not explicit as to the polymer film layer comprising one of a polyether ether ketone (PEEK) film layer, a polyester film layer, a polyethylene terephthalate (PET) film layer, a polypropylene (PP) film layer, a polyethylene (PE) film layer, a polytrimethylene terephthalate (PTT) film layer, a polyamide (PA) film layer, a polyetherimide (PEI) film layer, a polyvinyl chloride (PVC) film layer, a polycarbonate (PC) film layer, a nylon film layer, a polyetherketoneketone (PEKK) film layer, a polyphenylsulfone (PPSU) film layer, a polyphenylene sulfide (PPS) film layer, an ethylene chlorotrifluoroethylene (ECTFE) film layer, or a polyvinylidene fluorine (PVDF) film layer, this feature would have been obvious in view of Yoshikawa.
	Yoshikawa discloses a polymer film layer for use with a metal foil layer, e.g. a titanium foil layer, is, e.g., a polyester film layer in order to provide flexibility allowing conformity to an object (e.g. Col. 5, ll. 48 – 52; Col. 6, ll. 1 – 10, 40 – 48; Col. 7, l. 65, to Col. 8, l. 3).
	Kinlan’s Fig. 1 – 4 demonstrate applicability of the laminated hybrid metallized polymer film to contoured structures, e.g. a helicopter rotor blade.
	Accordingly, it would have been obvious to employ, e.g., a polyester film layer as Yoshikawa suggests in the polymer film layer Kinlan discloses in order to allow for the laminated hybrid metallized polymer film to be suited for its intended use.
	Furthermore, although Kinlan is not explicit as to the adhesive layer comprises one of a sealant adhesive layer including a polythioether sealant adhesive layer, or a polysulfide sealant adhesive layer; a pressure sensitive adhesive layer; or a curable film adhesive layer including a heat curable film adhesive layer, this feature would have been obvious in view of Rawlings ‘203.
	Rawlings ‘203 discloses adhesive layers underlying a polymer film layer may include a pressure sensitive adhesive in order to allow for complete adhesion to an underlying substrate while also allowing residue-free removal upon peeling when replacing an applique (e.g. ¶¶ [0018], [0031], [0056]).
	Kinlan’s laminated hybrid metallized polymer film is configured so that it may be replaced at the end of its service life, whereby surface preparation requiring cleaning may be performed on the substrate surface protected with the laminated hybrid metallized polymer film.(e.g. ¶ [0037]).  A pressure sensitive adhesive which is residue-free would have been seen as beneficial from the standpoint of expediting Kinlan’s cleaning step.
	Accordingly, one of ordinary skill in the art would have employed a pressure sensitive adhesive layer as Rawlings ‘203 suggests for the adhesive layer Kinlan discloses, the motivation being to facilitate replacement of the laminated hybrid metallized polymer film.
	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kinlan in view of Yoshikawa.
	Regarding claim 23, Kinlan discloses a laminated hybrid metallized polymer film for erosion protection of a composite structure (“erosion strip” 64: e.g. Fig. 4; ¶¶ [0004] – [0039]), the laminated hybrid metallized polymer film comprising: 
	a metal foil layer being a topmost layer of the laminated hybrid metallized polymer, the metal foil layer comprising, e.g., a titanium foil layer (“outer layer” 80: e.g. Fig. 4; ¶¶ [0004] – [0012], [0016], [0035], [0036], [0038]); 
	a laminating adhesive layer directly underlying the metal foil layer, the laminating adhesive layer comprising, e.g., an epoxy adhesive layer (“epoxy” bonding “interior surface” 82 of “outer layer” 80 to “first surface” 86 of an “elastomer” 84: e.g. ¶¶ [0006], [0012], [0036]); 
	a polymer film layer directly underlying the laminating adhesive layer, the polymer film layer laminated to the metal foil layer with the laminating adhesive layer directly coupled between the metal foil layer and the polymer film layer (the aforementioned “elastomer” 84: e.g. Fig. 4; ¶¶ [0004], [0006] – [0008], [0010] – [0013], [0016], [0036] – [0038]); and 
	an adhesive layer directly underlying the polymer film layer, the adhesive layer directly adhering the polymer film layer to a substrate surface of the composite structure (“adhesive” 88: e.g. Fig. 4; ¶¶ [0004], [0010], [0013], [0016], [0036], [0037]), 
	wherein the metal foil layer, the laminating adhesive layer, the polymer film layer, and the adhesive layer form the laminated hybrid metallized polymer film for direct application over and to the substrate surface of the composite structure (“adhesive” 88 adheres directly to “leading edge” of a “blade”, e.g. to “prepared outer surface” 69: e.g. ¶¶ [0014], [0036], [0037]).
	Kinlan’s laminated hybrid metallized polymer film satisfies the “directly underlying” and “direct application” limitations of claim 23 requirements pertaining to the laminating adhesive layer, the polymer film layer, and the adhesive layer in view of the as-depicted structure in Fig. 4.
	Although Kinlan is not explicit as to the metal foil layer being surface treated with a surface treatment process or a primer layer directly underlying the metal foil layer with the laminating adhesive layer directly underlying the primer layer, these features would have been obvious in view of Yoshikawa.
	Yoshikawa surface treats a metal foil layer, e.g. a titanium foil layer, so that a primer layer may be directly bonded thereto in order to improve bonding between the metal foil layer and an adhesive layer directly underlying the primer layer, where the adhesive layer is used to bond the metal foil layer to a polymer film layer (a “passive state film” on “titanium sheet” is removed to allow coating with a “primer” so as to improve bonding with an “adhesive” used to bond the “titanium sheet” to a “macromolecular layer”: e.g. Col. 2, l. 34, to Col. 15, l. 41).
	In an embodiment, Kinlan’s metal foil layer is a titanium foil layer providing wear resistance (e.g. ¶¶ [0004], [0010], [0015], [0016], [0034], [0035]).  Yoshikawa describes the combination of the metal foil layer and the polymer film layer is used to provide an inexpensive material which is corrosion resistant and weatherable as a result of the titanium foil layer (e.g. Col. 6, ll. 1 – 6).  Accordingly, a nexus can be drawn between Kinlan’s and Yoshikawa’s respective disclosures.
	Therefore, it would have been obvious to modify Kinlan’s laminated hybrid metallized polymer film such that the metal foil layer is surface treated with a surface treatment process, a primer layer directly underlies the metal foil layer, and the laminating adhesive layer directly underlies the primer layer as Yoshikawa suggests, the motivation being to improve the bond between the metal foil layer and the laminating adhesive layer in its intended use.

Response to Arguments
Applicant’s arguments, see pp. 11 – 23, filed 31 January 2021, with respect to the rejections of claims 1 – 16 under 35 U.S.C. 102 or 35 U.S.C. 103 (as appropriate) have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kinlan.
	Applicant asserts patentability over Rawlings ‘249 (US 2008/0144249 A1) in view of the amended requirements the compositions of the metal foil layer and the laminating adhesive layer, the metal foil layer being a topmost layer in a laminated hybrid metallized polymer film, as well as the direct underlying and direct applying over the respective layers as amended in claims 1 and 12.  
	The examiner cites Kinlan to address these features.  Notably, Kinlan’s Fig. 4 (when considered in light of ¶ [0036]) provides a depicted embodiment for the claimed arrangement of the laminated hybrid metallized polymer film of claim 1.  Barbee addresses the additional features required of claim 12, and Yoshikawa addresses the additional features required of claim 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783